Citation Nr: 0027432	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  95-36 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
September 1980 to March 1984 and from June to September 1990.  
He also had other service in the reserves.

In May 1995, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, granted the 
veteran's claim of service connection for a low back 
disability and assigned a 20 percent rating, effective from 
January 31, 1995.  He appealed to the Board of Veterans' 
Appeals (Board) for a higher rating.


FINDING OF FACT

The veteran experiences severe pain, muscle spasms, and 
premature fatigability in his low back-particularly when his 
symptoms "flare-up" during prolonged repetitive use; he 
also has two protruding discs and severe limitation of motion 
on backward extension with radiating symptoms to his lower 
extremities that, collectively, cause overall functional 
impairment indicative of severe disc disease.


CONCLUSION OF LAW

The criteria for a 40 percent rating for the low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
And when, as here, the veteran disagrees with the rating 
initially assigned for his disability, VA must consider the 
claim in this context-discussing the propriety of the 
initial evaluation and the possibility of assigning 
"staged" ratings to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Also, when an unlisted condition is encountered, it is 
permissible to rate it under a closely related disease or 
injury in which not only the function affected, but the 
anatomical location and symptomatology are closely analogous.  
See 38 C.F.R. § 4.20.

The veteran currently has a 20 percent rating for his low 
back disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, for lumbosacral strain.  A 20 percent 
rating is warranted under this code if there is evidence of 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in the standing position.  A 40 percent 
rating, which is the highest rating under this code, requires 
evidence of severe impairment with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

A VA physician who examined the veteran in December 1995 
indicated there was X-ray evidence of some degenerative joint 
disease (arthritis) with suggestions of narrowing of L3-4.  
Under Code 5010, arthritis, if, as here, due to trauma 
and substantiated by X-ray findings, is to be rated as 
degenerative arthritis under Code 5003.  Code 5003, in turn, 
indicates that the arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint(s) involved-which, in this case, is 
Code 5292 for limitation of motion of the lumbar segment of 
the spine.  If the limitation of motion is slight, then a 10 
percent rating is warranted; if moderate, then a 20 percent 
rating is warranted and, if severe, a 40 percent rating.  
When, however, the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code, a 10 percent rating is for application for 
each such major joint or group of minor joints affected by 
the limitation of motion, which is to be combined, not added, 
under Code 5003.  Additionally, the limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted if there is X-ray evidence of involvement of 2 or 
more minor joint groups.  A 20 percent rating is warranted in 
the absence of limitation of motion if there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent that 
the veteran may have additional functional impairment above 
and beyond this, such as during times when his symptoms are 
most prevalent ("flare-ups"), due to the extent of his pain 
(and painful motion), weakness, premature or excess 
fatigability, and incoordination-assuming these factors are 
not already contemplated by the governing rating criteria.  
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 
38 C.F.R. §§ 4.40, 4.45, 4.59.

The veteran alleges that he is entitled to a rating higher 
than 20 percent for his low back disability because he 
experiences chronic pain and muscle spasms, which in turn 
significantly limit his range of motion in all directions-
particularly during prolonged repetitive use of his low back 
when his symptoms are most prevalent ("flare-ups").  He 
also says that he has at least two bulging discs in his low 
back that further contribute to the overall severity of his 
functional impairment.

The report of a computerized tomography (CT) scan conducted 
in July 1995 confirms that the veteran had some bulging disc 
at L3-4; there was no other significant abnormality.  He also 
underwent a magnetic resonance imaging (MRI) study of his low 
back in September 1995, and it showed that he had 
degenerative disc disease at multiple levels, with the 
largest herniation at the midline of L3-4; there was further 
evidence of stenosis at L4-5, more so on the right side than 
the left.  A VA physician who examined the veteran more 
recently, in February 1997, also diagnosed lumbar disc 
disease with radiculopathy.  And another VA physician who 
examined the veteran in April 1997 diagnosed multiple 
intervertebral disc degenerative disease.

Degenerative disc disease is ratable under 38 C.F.R. § 4.71a, 
Code 5293, and warrants a 20 percent rating when the 
condition is moderate, manifested by recurring attacks.  A 40 
percent rating is warranted for severe disc disease, 
manifested by recurring attacks with intermittent relief; and 
a 60 percent rating, which is the highest possible rating 
under this code, is warranted for pronounced disc disease, 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  Id.  (In evaluating the veteran's 
disability, the RO has conceded that the provisions of Code 
5293 are applicable when evaluating this veteran's low back 
disability.  See September 1995 rating decision and all 
subsequently prepared supplemental statements of the case.)  

A VA physician who examined the veteran for compensation 
purposes in March 1995 did not detect any signs of muscle 
spasm or tenderness during the objective clinical portion of 
that evaluation.  However, the examiner indicated in his 
diagnostic assessment that the veteran's acute and chronic 
low back strain was manifested by "episodes of immobilizing 
muscle spasm."  The report of the July 1995 CT scan also 
indicates that the veteran was experiencing low back and 
bilateral leg pain, and his chiropractor noted this as well 
in an October 1995 statement.  However, during the December 
1995 VA examination, the veteran only experienced "minimal" 
spasm and "minimal" pain on motion, and there also were 
essentially no clinical indications of painful motion when he 
was later examined by other VA doctors in February and April 
1997.  Nevertheless, both of those examiners suggested that 
he happened not to be experiencing pain at the particular 
times of those evaluations-not that he did not experience 
pain (and painful motion) at all.  In fact, one of the VA 
examiners recommended that the veteran obtain treatment for 
his pain at the orthopedic clinic at the VA Medical Center 
(VAMC) in Providence, since it reportedly was preventing him 
from participating in certain activities.  In specifically 
addressing the various considerations noted in the DeLuca 
decision, the other VA examiner indicated that the veteran 
experienced premature fatigability when 5 lb. weights were 
placed in each of his hands during endurance testing.  
Without the weights, he reportedly could do 30 repetitions of 
forward flexing, touching his toes, and straightening back up 
before sensing that if he exerted himself any further, even 
just a little bit more, he would begin to experience pain (he 
said that his back would "kick up").  Whereas, after 
resting and doing the same endurance maneuver with the 
weights, he could only do 17 repetitions.  The VA examiner 
commented that the veteran was a forthright and credible man, 
and that he genuinely tried to perform what was requested of 
him.  Therefore, based on the differential observed with the 
weights as opposed to without them, the VA examiner estimated 
the veteran had an additional 50 percent disability due to 
the resistance of the weight and as a result of his pain.  

During a February 2000 VA examination, the veteran only 
experienced pain at the very "extremes" of his range of 
motion, and the extent of his range of motion during that 
evaluation, as well as on the several other occasions that it 
was tested since he filed his claim-has in some directions 
been severely less than normal, whereas in others it has been 
only moderately to slightly less than normal or even normal.  
Since filing his claim for VA compensation benefits, the 
veteran has had the following ranges of motion in his low 
back, all measured in degrees:

Exam Date		F.F.		B.E.		L.F. Rt.&Lt.	R Rt.&Lt.

March 1995	       94(4+90)		15		20 & 22	39 & 36

December 1995        50		10		35, bilat.	"normal"

February 1997	80		10		35, bilat.	70, bilat.

April 1997		90		30		35, bilat.	30, bilat.

February 2000	40		10		20, bilat.	30, bilat.

*F.F.=forward flexion (bend forward)
*B.E.=backward extension (bend backward)
*L.F.=lateral flexion ("tilt" sideways to the right and 
left sides)
*R=rotation ("twist" to the right and left sides)

According to Code 5292, the results of those range of motion 
studies show the veteran has never had more than "slight" 
limitation of motion on rotation of his low back to the right 
and left sides, and sometimes "slight" but never more than 
"moderate" limitation of motion on forward flexion and 
lateral flexion to the right and left sides.  Thus, the 
extent of his range of motion in those directions 
only warrants, at the most, a 20 percent rating.  Id.  
However, he has had "severe" limitation of motion on 
backward extension on three different occasions, in December 
1995, February 1997, and February 2000.  He also had only 
marginally greater backward extension during the March 1995 
evaluation, and even when he had the greatest backward 
extension to date, during the April 1997 evaluation, the 
examining VA physician indicated that the veteran experienced 
premature fatigability during the endurance testing-in fact, 
so much so that he had an additional "50 percent" 
disability, presumably since he could only do approximately 1/2 
of the repetitions with the weights as he could without them 
due to their resistance and as a result of his pain.  
Consequently, in accordance with the holding in DeLuca, there 
exists a basis for increasing his rating to 40 percent 
because he had "severe" limitation of motion on backward 
extension on the other occasions that it was tested and what 
amounted to additional functional impairment above and beyond 
the best backward extension that he has had to date.  
See DeLuca, supra; 38 C.F.R. § 4.71a, Code 5292.

There is no legal basis, however, for assigning a rating 
higher than 40 percent for the low back disability because a 
40 percent rating is the maximum possible rating that can be 
obtained under Code 5292 or 5295.  There also is no clinical 
indication that the veteran is entitled to a rating higher 
than 40 percent under Code 5293 because the severity of his 
symptoms is contemplated by a 40 percent rating under this 
code for "severe" lumbar disc disease.  In other words, the 
evidence described above does not suggest that his symptoms 
are so pronounced that he experiences only little 
intermittent relief.  He also is not shown to be entitled to 
a rating higher than 40 percent under any of the other 
potentially applicable diagnostic codes.  There is no 
clinical indication that he has "ankylosis" (either 
favorable or unfavorable) of the lumbar segment of his spine, 
so he cannot receive a higher rating under Code 5286 or 5289.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Additionally, because there has been no clinical indication 
of a fractured vertebra, or residuals thereof (e.g., cord 
involvement, nerve paralysis, braces, etc.), he cannot 
receive a higher initial rating under Code 5285.  For all of 
these reasons, the Board concludes that a rating greater than 
40 percent is not warranted at any time since January 31, 
1995, the effective date for the award of service connection.  
Fenderson, supra.  


ORDER

A rating of 40 percent is granted for service-connected low 
back disability, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

